Citation Nr: 1621947	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION


The Veteran served on active duty in the U.S. Marine Corps from June 1976 to June 1978.  He also served in the U.S. Marine Corps Reserve from December 1974 to April 1975, and from June 1978 to November 1980.  The Veteran then served in the U.S. Army Reserve from May 1981 to May 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared and testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2010 and the transcript is of record.

The case was most recently before the Board in September 2014, when the Board denied the Veteran's claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated the Board's decision and remanded for additional consideration.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his right knee degenerative joint disease is due to his service. 

2.  Affording the Veteran the benefit of the doubt, his left knee degenerative joint disease is due to his service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for left knee degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran seeks entitlement to service connection for right and left knee disabilities.  The Veteran contends that his knee disabilities are due to training in service, including daily readiness training, running, jumping out of helicopters, and  rappelling.  

Service treatment records reveal that the Veteran was treated for right knee pain, possible bruised knee cap, in December 1976.  In August 1977 he fell and scratched his right knee.  The report of a June 1978 separation examination noted normal clinical evaluations of the lower extremities; no pertinent defects or diagnoses were noted.  

On a May 1981 Report of Medical History, the Veteran answered "no" to whether he had "trick" or locked knee.  A contemporaneous medical examination was silent for any pertinent defects or diagnoses.  In October 1984, the Veteran was seen by the occupational health clinic at Camp Pendleton for a right knee injury.  At that time, he was working as a mason.  In December 1985, the day after he served on inactive duty for training (INACDUTRA), he underwent left knee debridement surgery.  In February 1986 Report of Medical History, the Veteran reported that he had a "trick" or locked left knee.  A medical examination conducted at that time did not note any knee disabilities.  In June 1986, while on active duty for training (ACDUTRA), he complained of a swollen left knee after playing basketball.  

Post service treatment records reveal that the Veteran was diagnosed with left knee degenerative joint disease in June 1989.  The Veteran was found to have internal derangement of the right knee in April 1996 and degenerative joint disease of the right knee in May 1996.  In March 1996 the Veteran was noted to have degenerative joint disease aggravated by repetitive knee bending and kneeling.  

Post service records reveal that the Veteran had a left knee injury while at work in January 1991.  He was also noted to have been injured on the job in March 1996.  

A physician in May 2010 indicated that he had reviewed the Veteran's service records relating to his left knee.  He had injuries to the left knee during service and he participated in many high demand activities.  The physician opined that it is very likely that his duties and service injuries contributed to his left knee osteoarthritis.  

VA medical opinions previously obtained in November 2010, January 2012, May 2013, and August 2014 have been found inadequate by both the Board and the Court.  

In April 2016 a private provider reviewed the evidence and rendered the opinion that the Veteran's bilateral knee osteoarthritis was more likely than not due to excessive stress placed on the knees during service.  The provider noted that there was documentation from as early as 1976 that the Veteran was having knee pain and that the Veteran underwent arthroscopic debridement on this knee in 1985.  The provider identified the Veteran's complaints in service as well as the Veteran's post service injuries in rendering the opinion.  The provider further directly discussed the findings of the 2010, 2012, and 2013 VA medical examinations.  It was noted that the VA examiners blamed the Veteran's weight gain and diabetes for his development of knee pain.  However, the provider found that the examiners did not acknowledge that the Veteran did not have diabetes at the time of his knee pain or arthroscopic surgery.  It was pointed out that the Veteran's weight went up significantly while he was in service.  A VA examiner was noted to attempt to minimize the Veteran's stress on his knees from his running in service by comparing him to marathon runners.  This failed to acknowledge that the Veteran was running in combat boots and with a heavy backpack.  Degenerative joint disease of the knee was noted to develop over time, secondary to stressors on the knee.  Therefore, the Veteran would have had no evidence of it while in service; however, the stressors of military running, jumping out of helicopters, and repelling, as well as his weight gain, would have all contributed to the acceleration and development of his bilateral knee degenerative joint disease.  

The evidence is at least in equipoise that the Veteran's bilateral degenerative joint disease of the knees was incurred in service.  The Veteran contends that he injured his knees in service.  Service treatment records reveal complaints and treatment for knee swelling and pain.  Post-service records reveal occupational injuries to the knees.  Post-service the Veteran was diagnosed with bilateral degenerative joint disease of the knees.  A provider in May 2010 found that the Veteran's duties and service injuries contributed to his left knee osteoarthritis.  Further, a private provider, in April 2016, after considering the medical evidence with regard to the Veteran's in service complaints, out of service injuries, and weight gain, found that that the Veteran's active service contributed to the acceleration and development of his bilateral knee degenerative joint disease.  As the evidence is at least in equipoise that the Veteran's current degenerative joint disease of the knees is related to his injuries and activities in service, service connection for bilateral degenerative joint disease of the knees is granted. 


ORDER

Service connection for right knee degenerative joint disease is granted.

Service connection for left knee degenerative joint disease is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


